             Entered on Docket June 21, 2021
                                                          Below is the Order of the Court.


 1
                                                           ___________________
 2
                                                           Christopher M. Alston
 3                                                         U.S. Bankruptcy Judge
                                                            (Dated as of Entered on Docket date above)
 4

 5

 6
        _______________________________________________________________
 7

 8

 9   Christopher M. Alston
10
     Bankruptcy Judge
     United States Courthouse
11   700 Stewart Street, Suite 6301
     Seattle, WA 98101
12
     206-370-5330
13
                      IN THE UNITED STATES BANKRUPTCY COURT FOR THE
14                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
15

16   In re                                         Chapter 7

17   Samia El-Moslimany,                           Case No. 18-14820
18
                                                   ORDER DENYING MOTION TO APPROVE
19                                                 COMPROMISE AND SETTLEMENT OF
                                   Debtor.         ADVERSARY PROCEEDING
20
              This matter came before the Court on the Trustee’s Motion to Approve Compromise and
21
     Settlement of Adversary Proceeding 19-01116 Captioned as Brown v. Al-Yousef (the “Motion”)
22
     [ECF No. 167]. The Court held a hearing on the Motion on June 18, 2021 at which it made
23
     findings of fact and conclusions of law incorporated by this reference. Now, therefore, it is
24
     hereby
25

26
              ORDERED that the Motion is DENIED.

27
                                             ///END OF ORDER///
28




     Order - 1


     Case 18-14820-CMA          Doc 187       Filed 06/21/21    Ent. 06/21/21 15:04:32           Pg. 1 of 1
